Citation Nr: 1328365	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  13-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits, 
to include special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1943 to February 
1946.  He died on May [redacted], 1971.  The appellant, who was 
married to the Veteran at the time of his death, claims 
entitlement to nonservice-connected pension and aid and 
attendance benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2012 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the appellant did not meet the 
criteria for recognition as a surviving spouse and 
consequently denied her claim.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the introduction, the appellant seeks 
nonservice-connected pension and aid and attendance benefits 
as the Veteran's surviving spouse, notwithstanding her 
remarriage following his death.

By way of history, the Board observes that the appellant was 
married to the 
Veteran from July 1943 until his death in May 1971.  The 
appellant subsequently entered into a second marriage, which 
lasted from June 1989 to September 1991.  Significantly, for 
purposes of this appeal, she now contends that she separated 
from her second husband and initiated the legal proceedings 
to divorce her second husband several months before their 
marriage officially ended. 

The circumstances surrounding the onset and termination of 
the appellant's second marriage are significant as they 
control whether or not she qualifies as a surviving spouse 
for VA benefits purposes. 

VA's governing regulations define a surviving spouse as "a 
person of the opposite sex who was the spouse of a Veteran 
at the time of the Veteran's death, who lived with the 
Veteran continuously from the date of marriage to the date 
of the Veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
Veteran without the fault of the spouse) and, except as 
provided in section 3.55, has not remarried or has not since 
the death of the Veteran and after September 19, 1962, lived 
with another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person."  38 C.F.R. § 3.50 (emphasis added). 

The exceptions outlined in section 3.55 dictate, in 
pertinent part, that remarriage of a surviving spouse shall 
not bar the award of VA benefits if such a union was 
annulled or void; or, if it commenced on or after January 1, 
1971, and was terminated by proceedings that began or ended 
prior to November 1, 1990.  38 C.F.R. § 3.55(a) (1), (2).  
Other provisions of this section contemplate renewed 
benefits eligibility in cases involving remarriages that 
terminate by death, divorce, or annulment on or after 
October 1, 1998.  38 C.F.R. § 3.55 (3)-(7).  However, the 
latter provisions only extend to Dependency and Indemnity 
Compensation, medical care, educational assistance, and home 
loan benefits.  As such, they are not applicable in the 
instant case.  38 C.F.R. § 3.55 (3)-(7).  Even if these 
provisions were for application, they would not entitle the 
appellant to the benefits sought since, by her own 
admission, her second marriage ended well before October 1, 
1998. 

Based upon the foregoing, the Board reasons that, in order 
to meet the basic criteria for VA benefits eligibility, the 
appellant must establish that the proceedings leading to the 
1991 termination of that union were initiated prior to 
November 1, 1990.  38 C.F.R. § 3.55(a) (1), (2).  No such 
definitive showing has yet been made.  Indeed, that is why 
the RO determined that the appellant's claim should be 
denied as a matter of law.  

To this point, the Board notes that the appellant submitted 
a copy of a check, dated August 3, 1990, purporting to be 
the upfront total amount owed for attorney services in 
connection with the divorce case.  

The Board finds that the retention of an attorney, even for 
the specific purpose of the pursuit of a divorce action, is 
not tantamount to "the commencement of legal proceedings."  
To allow some unilateral act such as the tender of a check 
to preserve ones rights is too uncertain and gives rise to 
potential manipulation of the law.

The Board notes that the appellant submitted one page of a 
Complaint for Divorce in the Trial Court of Massachusetts, 
Probate and Family Court Department; however, the complete 
complaint with date is not associated with the claims file.  
The date of this Complaint for Divorce is critical to the 
claim on appeal as the filing of a Bill of Complaint for 
Divorce in a court of competent jurisdiction would be 
considered a "commencement of legal proceedings."  

Nevertheless, the Board finds that, given the competent and 
seemingly credible arguments submitted by the appellant and 
her daughter, VA is now on notice of the existence of 
additional evidence that may satisfy the threshold criteria 
set forth above.  As such, further development efforts are 
warranted. 

Specifically, on remand, the appellant should be asked to 
clarify her marital history in light of the aforementioned 
argument that the proceedings leading to the termination of 
that union may have commenced prior to November 1, 1990.  In 
this regard, the appellant should be notified of the 
particular types of evidence that may be used to establish 
that she meets one or more of the exceptions set forth in 
section 3.55, supra, including documentation indicating that 
the proceedings leading up to the termination of that 
marriage began prior to November 1, 1990.  38 C.F.R. § 
3.55(a) (1), (2).  The appellant should be advised to submit 
any such evidence in her own possession or, in the 
alternative, to complete an authorization and consent form 
(VA Form 21-4142) enabling VA to obtain that evidence on her 
behalf.

The above request for information should be accompanied by a 
formal notice letter in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 
2012)).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Send the appellant and her 
representative a VCAA notice letter, 
pursuant to 38 U.S.C.A. § 5103(a)  and 38 
C.F.R. § 3.159(b) , which advises them of 
the evidence and information necessary to 
substantiate a claim for nonservice-
connected death pension benefits, to 
include the threshold issue of whether the 
appellant qualifies as a surviving spouse 
under VA's governing provisions.  38 
C.F.R. §§ 3.50, 3.55(a) (1), (2). 

In addition, the appellant should be 
informed of the need for additional 
evidence to substantiate the arguments she 
and her daughter have submitted, which 
suggests that the proceedings leading to 
the termination of her second marriage may 
have commenced prior to November 1, 1990. 

The appellant should be notified of the 
particular types of evidence that may be 
used to substantiate the above arguments, 
including documentation indicating that 
the proceedings to terminate this marriage 
began prior to November 1, 1990.  The 
appellant should be advised to submit any 
such evidence in her own possession, to 
include a complete copy of the Complaint 
for Divorce that lead to the dissolution 
of her marriage to her second husband in 
September 1991.  

2.  If sufficient evidence is not received 
in response to the above, the RO/AMC 
should attempt to contact the appropriate 
authority in the Trial Court of 
Massachusetts, Probate and Family Court 
Department, to obtain information 
concerning the date of filing of the 
Complaint of Divorce in connection with 
the September 1991 dissolution of the 
marriage between the appellant and her 
second husband [redacted].  
All efforts to contact the county 
authorities should be noted in the claims 
file.  The appellant should be advised of 
any inability to obtain the requested 
evidence. 

3.  After the development requested above, 
as well as any additional development 
deemed necessary, has been completed, the 
record should again be reviewed and the 
claim readjudicated.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

